Mr. Chief Justice Shepard
delivered the opinion of the Court:
The provision of the statute, on which the objection to the introduction of the original application in evidence is founded, is sec. 657 of chap. 18 of the District Code [32 Stat. at L. 534, chap. 1329], relating to corporations. It reads as follows: “Sec. 657. Copy of Application to he delivered with Policy. Each life insurance company, benefit order, and association doing a life-insurance business in the District of Columbia shall deliver with each policy issued by it a copy of the application made by the insured so that the whole contract may appear in said application and policy, in default of which no defense shall be allowed to such policy on account of anything contained in or omitted from such application.” Statutes similar to this exist in some of the States, and have been held to require that a substantial copy of the entire application on which the policy has been issued should be delivered therewith, to permit a defense to an action on the same on account of anything contained in or omittted from the application. Nugent v. Greenfield Life *497Asso. 172 Mass. 278, 281, 52 N. E. 440; Considine v. Metropolitan L. Ins. Co. 165 Mass. 462, 466, 43 N. E. 201; Johnson v. Des Moines L. Ins. Co. 105 Iowa, 273, 75 N. W. 101; Morris v. State Mut. Life Assur. Co. 183 Pa. 563, 571, 39 Atl. 52; Metropolitan L. Ins. Co. v. Howle, 68 Ohio St. 614, 618, 68 N. E. 4; Metropolitan L. Ins. Co. v. Moore, 117 Ky. 651, 653, 79 S. W. 219.
We agree entirely with Mr. Justice Barnard, who rendered the judgment, that the application was not admissible in evidence by reason of the provisions of sec. 657, and adopt the following extract from his opinion, which is found in the record:
“Part A must necessarily be a part of the contract of insurance, for it contains the important facts which enable the company to know the character of the risk to be assumed, and the answers to questions which the insured is required to state truly over his signature as the basis for the contract.
“I do not think that parts B and D constitute any portion of the contract between the insured and the defendant company, but part A and part C are both required to make a complete application, and both necessarily entered into the contract; and under the provisions of sec. 657 of the Code, both of these parts should have been delivered with the policy in order that the whole contract may appear.
“It is not enough that part 0 be furnished with the policy; part A is referred to in part C, and both enter into the contract.”
Without reciting the statements of part A, some of which are practically remade in part C, there is one not so remade, namely, the age of the applicant. This determines the amount of the premium in the first instance, and is therefore material. Although by the terms of the policy misstatement of the age does not avoid all claims thereunder, it is material in that the insurer may discharge the claim of the policy, in case of death, by paying the sum, only, that the premium, based on mistaken age, would have purchased at the true age. This question of materiality, however, is settled by the statute which requires a copy of the application, that is to say the entire application, that *498is made for the policy. It is not left to the discretion of the insurer to select such parts of the application as it may deem material for delivery with its policy. This conclusion renders it unnecessary to consider the question of the competency of the physician’s testimony. The application being inadmissible as a ground of defense, there remained no foundation for other evidence.
Statutes similar to ours have been upheld in several of the States as clearly within the legislative power. See cases before cited. There seems to be little or no doubt that the like power resides in the Congress of the United States to be exercised in the District of Columbia. The appellant, however, is in no position to raise the broad question. It is a foreign corporation that may be prohibited from doing business in the District of Columbia, or admitted under any conditions that Congress may impose. Accepting the permission, it must perform the condition. .
The judgment will be affirmed with costs. Affirmed.